Citation Nr: 1422553	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to March 2006.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was later transferred to the RO in Montgomery, Alabama, and that RO certified the appeal to the Board.

The Veteran failed to report for a scheduled April 2011 hearing at the RO before a Veterans Law Judge of the Board (often and more commonly referred to as a "Travel Board" hearing).  The Veteran requested another opportunity.  In its February 2012 remand, the Board determined that good cause had been shown for failing to appear for that initial hearing, so the Board directed the rescheduling of his hearing.  However, as he again failed to report for even the rescheduled hearing in June 2012, this time without good cause justification, his hearing request is therefore deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

Nevertheless, as his claim must be further developed before being decided on appeal, the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

Medical comment is essential to determining whether the Veteran's bilateral pes planus (flat feet), which pre-existed his service, was aggravated by his service.  See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.304(b), 3.306 (2013).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1. Schedule the Veteran for a VA compensation examination, preferably with a podiatrist, primarily to determine whether the Veteran's military service aggravated his pre-existing bilateral pes planus.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's military service aggravated his bilateral pes planus.  Aggravation for this purpose is defined as a chronic or permanent worsening beyond the natural progression of the disease process.  In rendering this requested opinion, the examiner must consider that the documented medical history reflects notation of this condition in the report of the Veteran's August 1982 military entrance examination (so it was "noted" when he was entering service); and diagnosis and treatment for pes planus symptoms and findings from 2000 up until separation, including chronic history of foot problems and pain, even with use of shoe inserts.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2. Review the report of the examination to ensure it is responsive to the question asked.  If not, take corrective action by obtaining all necessary additional information.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).

3. Then readjudicate this claim on appeal in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conducting of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of this claim.  38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

